Case 17-20593        Doc 39     Filed 02/14/19     Entered 02/14/19 12:19:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-20593
         Kimberly E Travis

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/11/2017.

         2) The plan was confirmed on 10/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/01/2018.

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $12,250.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-20593       Doc 39     Filed 02/14/19    Entered 02/14/19 12:19:50                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor             $2,858.93
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                   $2,858.93


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $1,666.26
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $160.88
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $1,827.14

 Attorney fees paid and disclosed by debtor:                  $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA CHECKMATE LLC             Unsecured      3,258.28       5,709.57         5,709.57          54.08       0.00
 ABRI CREDIT UNION             Unsecured         159.00        159.53           159.53           0.00       0.00
 AMERICAN WATER                Unsecured         345.00        632.61           632.61           0.00       0.00
 AMITA HEALTH ADVENTIST MEDICA Unsecured            NA       5,053.31         5,053.31          47.87       0.00
 BROTHER LOAN & FINANCE        Unsecured      2,720.42       4,781.44         4,781.44          45.29       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          600.00        657.32           657.32           0.00       0.00
 COMENITY CAPITAL BANK         Unsecured            NA         410.30           410.30           0.00       0.00
 ILLINOIS DEPT OF REVENUE      Priority          205.00        206.39           206.39        206.39        0.00
 ILLINOIS DEPT OF REVENUE      Unsecured            NA          20.50            20.50           0.00       0.00
 LVNV FUNDING                  Unsecured         118.00        124.15           124.15           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured         698.00        697.57           697.57           0.00       0.00
 MORAINE VALLEY COMMUNITY CO Unsecured           600.00        546.10           546.10           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         161.00        160.74           160.74           0.00       0.00
 CHOICE RECOVERY               Unsecured         161.00           NA               NA            0.00       0.00
 COMCAST                       Unsecured          69.00           NA               NA            0.00       0.00
 COMCAST CHICAGO               Unsecured         159.00           NA               NA            0.00       0.00
 ACCEPTANCE NOW                Unsecured      1,255.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV       Unsecured         545.00           NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV       Unsecured      1,161.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV       Unsecured      1,298.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV       Unsecured      1,685.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV       Unsecured      1,750.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV       Unsecured      1,772.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV       Unsecured      1,779.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV       Unsecured      1,974.00            NA               NA            0.00       0.00
 EDUCATION FED LOAN SERV       Unsecured      2,747.00            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-20593      Doc 39     Filed 02/14/19    Entered 02/14/19 12:19:50             Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                  Claim         Claim         Claim       Principal       Int.
 Name                            Class   Scheduled      Asserted      Allowed        Paid          Paid
 EDUCATION FED LOAN SERV     Unsecured      2,750.00            NA           NA            0.00        0.00
 EDUCATION FED LOAN SERV     Unsecured      2,976.00            NA           NA            0.00        0.00
 EDUCATION FED LOAN SERV     Unsecured      3,248.00            NA           NA            0.00        0.00
 EDUCATION FED LOAN SERV     Unsecured      3,500.00            NA           NA            0.00        0.00
 EDUCATION FED LOAN SERV     Unsecured      3,559.00            NA           NA            0.00        0.00
 EDUCATION FED LOAN SERV     Unsecured      4,587.00            NA           NA            0.00        0.00
 NICOR GAS                   Unsecured         500.00           NA           NA            0.00        0.00
 SPRINT                      Unsecured         955.00           NA           NA            0.00        0.00
 WAUBONSEE COMMUNITY COLLEGE Unsecured         750.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE      Unsecured          50.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE      Unsecured          50.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE      Unsecured         101.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE      Unsecured         163.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE      Unsecured         596.00           NA           NA            0.00        0.00
 MERCHANTS CREDIT GUIDE      Unsecured         806.00           NA           NA            0.00        0.00
 T MOBILE                    Unsecured         834.00        735.25       735.25           0.00        0.00
 T MOBILE                    Unsecured      2,361.00       1,657.49     1,657.49          15.70        0.00
 US DEPARTMENT OF EDUCATION  Unsecured         500.00    38,898.21     38,898.21        368.46         0.00
 WILLIAMSON & BROWN LLC      Unsecured            NA         430.00       430.00           0.00        0.00
 WOLLEMI ACQUISITIONS LLC    Secured             0.00      9,750.00       294.00        294.00         0.00
 WOLLEMI ACQUISITIONS LLC    Unsecured      6,179.00           0.00         0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                          Claim           Principal               Interest
                                                        Allowed               Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00              $0.00                 $0.00
       Mortgage Arrearage                                 $0.00              $0.00                 $0.00
       Debt Secured by Vehicle                          $294.00            $294.00                 $0.00
       All Other Secured                                  $0.00              $0.00                 $0.00
 TOTAL SECURED:                                         $294.00            $294.00                 $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $0.00              $0.00                 $0.00
        Domestic Support Ongoing                          $0.00              $0.00                 $0.00
        All Other Priority                              $206.39            $206.39                 $0.00
 TOTAL PRIORITY:                                        $206.39            $206.39                 $0.00

 GENERAL UNSECURED PAYMENTS:                        $60,674.09             $531.40                 $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-20593        Doc 39      Filed 02/14/19     Entered 02/14/19 12:19:50            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $1,827.14
         Disbursements to Creditors                             $1,031.79

 TOTAL DISBURSEMENTS :                                                                       $2,858.93


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
